*18SUMMARY ORDER
Plaintiff Regions Bank appeals from the judgment of the United States District Court for the Southern District of New York (Conner, J.), granting summary-judgment in favor of defendant Wieder & Mastroianni on Regions Bank’s claim of conversion. On November 1, 2007, 258 Fed.Appx. 52, this panel remanded to the district court, under United States v. Jacobson, 15 F.3d 19, 22 (2d Cir.1994), for clarification whether the district court’s judgment had been based on Ohio law, and, if so, whether it would reach the same result applying New York law to the question of Wieder & Mastroianni’s liability for conversion. Regions Bank v. Wieder & Mastroianni, P.C., 253 Fed.Appx. 52 (2d Cir.2007). On remand, in an opinion and order dated November 26, 2007, 526 F.Supp.2d 411, the district court made clear that, under New York law, summary judgment must be granted in favor of Wieder & Mastroianni. Regions Bank v. Wieder & Mastroianni, P.C., 526 F.Supp.2d 411 (S.D.N.Y.2007).
For the reasons stated by the district court on remand, the judgment of the district court is AFFIRMED.